Exhibit November 23, 2010 Board of Directors Structural Enhancement Technologies Corp. 40 Marcus Avenue Hauppauge, NY 11788 Re: Structural Enhancement Technologies Corp. (the “Company”) Dear Sirs: Please be advised that I hereby resign as Chief Financial Officer of Structural Enhancement Technologies Corp., effective November 23, 2010. My resignation does not in any way imply or infer that there is any dispute or disagreement relating to the Company’s operations, policies or practices. Sincerely, /s/ Michael Wade Michael Wade
